
	
		I
		111th CONGRESS
		2d Session
		H. R. 6210
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Luján (for
			 himself and Mrs. Kirkpatrick of
			 Arizona) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Act of August 9, 1955, to facilitate
		  business and agricultural leasing of Navajo Nation lands.
	
	
		1.Navajo Nation Leasing
			 Authority
			(a)Authorization
			 for 99-Year leasesSubsection (e)(1)(A) of the Act of August 9,
			 1955 (25 U.S.C. 415(e)(1)(A), is amended in the first sentence by striking
			 25 years and all that follows through the semicolon and
			 inserting 99 years;.
			(b)ApplicationThe
			 amendment made by subsection (a) shall apply to any lease entered into or
			 renewed after the date of the enactment of this Act.
			
